Marshall, J.
It is not considered necessary or advisable to discuss at any considerable length the assignments of error urged on this appeal. The cause appears to have been fairly tried and the record free from any prejudicial error.
The evidence of a nonexpert witness as to the mental condition of plaintiff was properly rejected, there being no foundation for a nonexpert opinion from the witness. Such an opinion may properly be given as evidence on the subject of mental unsoundness, but'only upon the witness first qualifying himself by stating facts within his personal knowledge and means of personal observation, such as to satisfy the court of his ability to give an intelligent opinion liable to be of some assistance to the jury in coming to a correct conclusion. Such evidence is an exception to the general rule which confines a nonexpert witness to a statement of facts only. The exception applies solely when the qualification of the witness is first satisfactorily shown in the manner indicated. Burnham v. Mitchell, 34 Wis. 117; Jones, Ev. § 366; Rogers, Expert Testimony, § 6.
Some remarks were made by the court during the trial, to which exception was taken. They were certainly not prejudicial, as the presiding judge was to decide all questions of fact as well as law.
The cross-examination of a witness on a mere collateral matter, not affecting credibility, but tending to disgrace the witness, was properly excluded. Emery v. State, 101 Wis. 627; Jones, Ev. § 836.
The other assignments of error are all directed to whether the findings of fact are sustained by the evidence. The record has been examined with care and without discover*54ing any good reason for disturbing the decision of the trial court, under the familiar rule that such decision must prevail unless clearly against the preponderance of the evidence. That rule applies here the same as in other cases tried by the court.
An extensive note upon the subject of nonexpert opinions as to sanity or insanity is appended to the case of Ryder v. State (100 Ga. 528), in 38, L. R. A. 721.— Rep.
By the Court. — Judgment affirmed.
Bardeest, J., took no part.